Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 31, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01229-CV
____________
 
AMIR KARNI, M.D., SIMON KARNI, M.D., AND SURYAM
KODALI, M.D. Appellants
 
V.
 
CATHERINE CLEVELAND FEROZI, Appellee
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2010-33359
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed December 1, 2010.  On March 21, 2011, appellants
filed a motion to dismiss the appeal because the trial court granted a motion
to dismiss in their favor.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief
Justice Hedges and Justices Frost and Christopher.